In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0625V
                                   Filed: September 13, 2016
                                           Unpublished

****************************
CHERYL ZANGHI,                          *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
                                        *     Influenza (“Flu”) Vaccine; Shoulder
v.                                      *     Injury Related to Vaccine Administration
                                        *     (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                     *     (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On May 26, 2016, Cheryl Zanghi (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result of receiving
the influenza (“flu”) vaccine on December 2, 2014, she suffered a shoulder injury that
was caused-in-fact by her vaccination. Petition at 1. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

       On September 12, 2016, respondent filed a Rule 4(c) report conceding
entitlement to compensation in this case. Rule 4(c) Rep. at 1. Respondent concluded,
based on her evaluation of the evidence, that petitioner’s injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”), and that the injury was

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
caused-in-fact by her vaccination. Id. at 3. Respondent stated that she did not identify
any other causes for petitioner’s SIRVA, and that the evidence of record demonstrates
petitioner has suffered the residual effects of her condition for more than six months. Id.
Petitioner has therefore satisfied all legal prerequisites for compensation. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2